Citation Nr: 1626998	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disability, to include as secondary to in-service exposure to ionizing radiation.

3.  Entitlement to service connection for a dental condition, to include as secondary to in-service exposure to ionizing radiation.

4.  Entitlement to service connection for thyroid disease, to include as secondary to in-service exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran was scheduled for a videoconference hearing before the Board in June 2014.  Although properly notified of the hearing, the Veteran failed to appear for the hearing.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2015).

The issues of entitlement to service connection for a thyroid disorder and entitlement to service connection for a dental disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifest in active service and is not otherwise etiologically related to such service.

2.  Chronic obstructive pulmonary disease and asthma are not "radiogenic diseases" as defined by applicable regulations; the Veteran has not cited or submitted competent scientific or medical evidence that such disability is associated with exposure to ionizing radiation.

3.  A respiratory disability was not manifest in active service and is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A respiratory disorder was not incurred in active duty service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with VA examinations addressing the etiology of his bilateral hearing loss and respiratory disability in December 2009.  Review of the examination reports reflect that they are adequate in this case, as the opinions are based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinions provided are based upon an accurate review of the facts in this case and provide sufficient explanation and rationale to support the opinions rendered.  Although the December 2009 VA respiratory examination did not discuss whether the Veteran's respiratory disorder was etiologically related to in-service exposure to ionizing radiation, as discussed in further detail below, the Veteran has not been diagnosed with a "radiogenic disease" and has provided no evidence suggesting any relationship between his respiratory disorder and exposure to ionizing radiation.  Thus, such an opinion is not necessary in this case.  Accordingly, the Board finds the December 2009 VA opinions as to the etiology of the Veteran's bilateral hearing loss and respiratory disability to be adequate.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

I.  Bilateral Hearing Loss

In this case, the Veteran contends that his bilateral hearing loss was caused by in-service acoustic trauma.  He alleges that he was exposed to loud noise while performing his duties, which included construction work with the Seabees.  He reported noise exposure from rock crushers, heavy equipment, bulldozers, and dynamite explosions.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The service treatment records are negative for any complaints or findings of hearing loss.  An October 1962 service entrance examination reflects that hearing was 15/15 in each ear on both whispered and spoken voice testing.  In a report of medical history, completed at that time, the Veteran denied ear trouble.  A January 1964 examination also shows that hearing was 15/15 in each ear on both whispered and spoken voice testing.  In a January 1964 report of medical history, the Veteran reported that he experienced ear infections at 14 years of age, but none since then.  

A January 1965 separation examination showed the following results on audiological examination:  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
15 (20)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute  (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).

In December 2009, the Veteran underwent a VA audiological examination.  He complained of experiencing bilateral hearing loss, left greater than right, initially during military service.  He noted two years of unprotected military noise exposure from rock crushers, heavy equipment, bulldozers, and dynamite explosions.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
35
50
LEFT
25
25
20
35
45

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  The VA examiner diagnosed right and left ear normal to moderate sensorineural hearing loss.  After reviewing the Veteran's claims file, including the service treatment records, the examiner concluded that it was less likely than not that the Veteran's hearing loss was the result of military noise exposure.  The examiner noted that the Veteran's hearing was normal in both ears at separation from service, and explained that the Veteran's current hearing loss had to begin after separation from service because, based upon current medical knowledge, noise-induced hearing loss "occurs immediately (there is no scientific support for delayed onset [noise-induced hearing loss] weeks, months, or years after the exposure event)."

VA treatment records from 2009 note diagnoses of and treatment for bilateral hearing loss.  In September 2009, the Veteran indicated that he wore self-purchased hearing aids.  Case history was noted to include a history of Bell's palsy, constant bilateral tinnitus, and a family history of hearing loss.  He stated that he "tricked" the examiner at his police department hearing test in order to remain on the force.  Audiological evaluation was performed, which showed mild to moderate bilateral sensorineural hearing loss with slight right preponderance.  In October 2009, he was provided with hearing aids.

After a thorough review of the evidence of record, the Board concludes that service connection for bilateral hearing loss is not warranted.  A current diagnosis of bilateral hearing loss is of record.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Bilateral hearing loss was not diagnosed within one year of service discharge; thus, service connection is not warranted on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Although the Veteran's service treatment records do not reveal complaints of or treatment for bilateral hearing loss during active duty service, the Veteran has provided competent and credible statements that he had noise exposure during service, which are supported by the Veteran's service personnel records.  Accordingly, the Board accepts the Veteran's statements as evidence of in-service acoustic trauma.

Nevertheless, the weight of the probative evidence is against a finding that the Veteran's current bilateral hearing loss is due to his in-service acoustic trauma.  The only medical evidence of record addressing the etiology of the Veteran's bilateral hearing loss is the December 2009 VA opinion, which concluded that the Veteran's bilateral hearing loss was not etiologically related to his in-service acoustic trauma.  The VA opinion was based upon a complete review of the claims file as well as the Veteran's lay statements, and provides supporting rationale for the conclusion reached.  Accordingly, the Board affords the December 2009 VA opinion significant probative weight.

The Board acknowledges the Veteran's lay statements that his hearing loss began during military service.  Sensorineural hearing loss is recognized as a chronic disease for which service connection may be granted when there is evidence of continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran has not stated, and the evidence does not show, that he has had bilateral hearing loss continuously since active duty service.  Additionally, as noted by the December 2009 VA examiner, the Veteran's separation examination reflected normal hearing, bilaterally, at service discharge.  Accordingly, entitlement to service connection for bilateral hearing loss based upon continuity of symptomatology is not warranted.

Based on the probative medical opinion provided by the December 2009 VA examiner, the criteria for entitlement to service connection for bilateral hearing loss are not met, as the preponderance of the evidence is against the claim.  There is no doubt to be resolved, and entitlement to service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Respiratory Disability

The Veteran contends that he has a respiratory disability which was caused by in-service exposure to ionizing radiation.

The Veteran's service treatment records are negative for any evidence of asthma or chronic obstructive pulmonary disease (COPD).  A January 1965 separation examination shows that the Veteran's lungs and chest were normal at that time.  A July 1965 notation reflects the Veteran's complaints of left-sided chest pain.  The diagnosis was "pleuritic - acute infections - [probably] viral."  A later July 1965 record reflects that the Veteran's "acute pleuritis"  was "resolving."  A January 1966 chest X-ray was normal.  

In December 2009, the Veteran underwent a VA respiratory examination.  The Veteran reported a history of wheezing for the prior 15 to 20 years.  He noted that the condition had become worse over the prior 10 years, and that his wheezing and shortness of air had increased.  He reported using an inhaled anti-inflammatory and oral bronchodilator on a daily basis.  He noted that he quit smoking cigarettes 25 years earlier, after having smoked for about 20 years.  He indicated that he was still using smokeless tobacco.  After performing a physical examination, pulmonary function testing (PFT's), and a chest X-ray, the VA examiner diagnosed asthma.  The examiner indicated that the PFT's showed mild restrictive impairment.  The chest X-ray revealed no acute intrathoracic abnormality.  There was elevation of the left hemidiaphragm with air fluid level in the stomach.  

After reviewing the claims file, the examiner opined that it was less likely than not that the Veteran's respiratory condition was related to his active duty service.  The examiner explained that the in-service evidence of pleurisy resolved during service, and that his respiratory complaints were "consistent with obesity (restrictive condition) and asthma (obstructive condition."  The examiner acknowledged the elevated left hemi-diaphragm noted on the chest X-ray, but explained that "this would not be caused by any scarring that would occur from one episode of acute pleurisy."

VA treatment records from 2009 through 2015 reflect diagnoses of and treatment for COPD and asthma.  A February 2010 VA treatment record notes the Veteran's complaints of wheezing.  He indicated that his inhalers were not working.  He reported that he was stationed at Vieques Island in the 1960's and was exposed to radiation.  Diagnoses included COPD.  In April 2010, he noted a history of COPD.  He reported that he had a history of exposure to radiation.  An August 2010 VA treatment record reflects diagnoses of COPD with occasional shortness of breath.

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii) (2015).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period for Operation CROSSROADS means the period of July 1, 1946 to August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure. 

Asthma and COPD are not among the specific listed diseases eligible for the service connection presumption under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  Accordingly, service connection under the first theory of entitlement is not warranted.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. 

38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.111(b).

In this case, the Veteran's COPD and asthma are not among the diseases considered radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Absent evidence that the Veteran developed a "radiogenic disease," referral to the VA Undersecretary for Benefits for these disabilities is not required, and service connection is not warranted under the second avenue of recovery.  See 38 C.F.R. §§ 3.311(b). 

Regarding the third avenue of recovery, the Veteran may also establish service connection for a respiratory disability under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection under 38 C.F.R. §§ 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303. 

After a thorough review of the evidence of record, the Board concludes that service connection for a respiratory disorder is not warranted on a direct basis, as there is no probative evidence of record linking this disorder to the Veteran's active duty service or to in-service exposure to ionizing radiation.  

The evidence of record reflects current diagnoses of COPD and asthma.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). Although the Veteran's service treatment records reflect one instance of acute pleurisy, there is no evidence of asthma or COPD during military service, and there is no evidence of a respiratory disorder until 2009, many years later.  

Importantly, there is no medical evidence of record linking the Veteran's respiratory disorder to his active duty service, or suggesting a link between his respiratory disorder and any in-service exposure to ionizing radiation.  In that regard, the December 2009 VA examiner opined that the Veteran's respiratory disorder was not related to his in-service pleurisy.  As the December 2009 VA opinion was based upon a complete review of the Veteran's claims file and provides supporting rationale for the conclusion reached, the Board finds it to be probative evidence against the Veteran's claim.  

The Board acknowledges the many internet articles that the Veteran submitted in support of his claim.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).   Review of those articles does not reveal them to be relevant to the issue of entitlement to service connection for a respiratory disorder.  The articles deal generally with radiation exposure on Vieques Island, and do not suggest that such exposure causes COPD or asthma.  As such, the treatise evidence submitted by the Veteran is of no probative value.  

The Board also acknowledges the Veteran's contentions that his respiratory disorder is related to in-service exposure to ionizing radiation.  Although the Veteran may sincerely believe that his disorder is related to his radiation exposure during service, as a layperson, his statements are not competent evidence regarding the etiology of his respiratory disorder.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  While the Veteran is competent to report symptoms capable of lay observation, he has not been shown to be competent to render an opinion as to the etiology of his respiratory disorder, as such an opinion requires medical expertise which he is not shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In the absence of competent medical evidence linking the Veteran's respiratory disorder to his active duty service, the criteria for service connection are not met.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a respiratory disability is denied.


REMAND

Additional development is needed with regard to the Veteran's claims for entitlement to service connection for a thyroid disorder and entitlement to service connection for a dental disability.

The medical evidence of record reveals that there may be additional VA treatment records pertinent to the Veteran's claim for entitlement to service connection for a thyroid disability which have not yet been obtained.  Specifically, a February 2015 VA treatment record indicates that the Veteran was scheduled for a right thyroidectomy later that month; however, there are no records of such a surgery.  Accordingly, the RO should obtain all updated VA treatment records pertaining to the Veteran's claimed thyroid disability.  

Additionally, the RO should obtain a dose estimate for the Veteran's alleged exposure to ionizing radiation and complete development pursuant to 38 C.F.R. § 3.311 with regard to the Veteran's claims for entitlement to service connection for a thyroid disorder and a dental disability.  In that regard, the Veteran has submitted internet articles noting a link between exposure to ionizing radiation and gum tissue problems.  Further, a December 2014 VA treatment record notes that the Veteran's thyroid problem was "perhaps" caused by in-service exposure to radiation.  The Board finds that this positive evidence is sufficient to constitute competent scientific or medical evidence that gum disease and thyroid disability are radiogenic diseases described by 38 C.F.R. § 3.311(b)(4) such that the provisions of 38 C.F.R. § 3.311 apply in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records from 2008 to present, to include all VA treatment records pertaining to a thyroidectomy in February 2015.  All efforts to obtain these records must be documented in the claims file.

2.  Conduct complete development with respect to the Veteran's claims for service connection for a dental disability and a thyroid disorder as radiogenic diseases in accordance with 38 C.F.R. § 3.311. 

3.  Thereafter, provide the Veteran with a VA examination to determine the nature and etiology of his dental disability and thyroid disorder.  After reviewing the claims file and examining the Veteran, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability or higher) that the Veteran's dental disability or thyroid disability developed as a result of exposure to ionizing radiation during active service.  In rendering the requested opinions, the examiner should address the internet articles linking gum disease to radiation exposure and the December 2014 VA medical record indicating that the Veteran's thyroid disability may be due to in-service exposure to ionizing radiation.   Any opinions expressed must be accompanied by a complete rationale.

4.  Thereafter, readjudicate the issues on appeal.  If either of the claims are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


